Title: To George Washington from Oliver Wolcott, Jr., 30 January 1798
From: Wolcott, Oliver Jr.
To: Washington, George



Dear Sir
Phila[delphia] Jany 30 1798

I have recd your favour of the 22d instant and feel much chagrin that I did not reply to your private Note: the fact is, that I destroyed it, after perusal & forgot the contents at the time I wrote: Mr Biddies Credit is as good as it has ever been; the misfortunes of the times have rendered his business more profitable than usual—he is understood to possess a handsome property.
No Letters have been recd by the Government from the Envoys—It is certain that they were not recd at the beginning of November, & it was then General Pinckneys opinion that they would not be. I suspect that their dispatches have been intercepted—the Merchants here believe that an Embargo has been laid on all American Vessells.
Mr Munroes book is a wicked misrepresentation of facts; his conduct is detested by all good Men though I [am] sorry to say that many applaud it. I have good grounds for believing Mr Tracy, to be author of Scipio—but this is not, & I believe will not be generally known. As respects your character & the merits of your administration of the Government, Mr Munroes book, will make no impression beyond the circle of Tom Paines admirers.

The opposition in the House have made a formal attack on the Executive; but I think they will be defeated with loss. Lately there have been indications that the Spirit of the friends of Government, in & out of the Legislature is rising.
I delivered your Letter for Mr Ross—to a person who put it into his hands. Mrs Wolcott joins me in the most respectful assurances of regard to Mrs Washington & Miss Custiss. I am Dr Sir, with perfect respect & attachment your obedt

Oliv. Wolcott


P.S. If you wish to see Munroes book, and are pleased to give permission, I will send a Copy; it is a liberty that otherwise, I would not venture to take. O.W.

